Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 1 of 40 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 SOUND VIEW INNOVATIONS, LLC,                      )
                                                   )
                        Plaintiff,                 )
                                                   )
                v.                                 ) C.A. No. ___________
                                                   )
 WALMART INC., AND VUDU, INC.,                     ) JURY TRIAL DEMANDED
                                                   )
                        Defendants.                )
                                                   )




                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sound View Innovations, LLC (“Sound View”), for its Complaint for Patent

Infringement against Walmart Inc. and Vudu, Inc. (collectively “Walmart”), alleges as follows:

                                        INTRODUCTION

       1.      Sound View is an intellectual property licensing company with a patent portfolio

including more than 500 active and pending patents worldwide, approximately 350 of which are

active U.S. Patents. Those patents were developed by researchers at Alcatel Lucent (“Lucent”)

and its predecessors. Lucent was home to the world-renowned Bell Laboratories, which has a long

and storied history of innovation. Researchers at Lucent’s Bell Laboratories developed a wide

variety of key innovations that have greatly enhanced the capabilities and utility of computer

systems and networks. This has resulted in benefits such as better and more efficient computer

networking, computer security, and user experiences.

       2.      Patents enjoy the same fundamental protections as real property. Sound View, like

any property owner, is entitled to insist that others respect its property and to demand compensation

from those who take that property for their own use. Walmart has used, and continues to use,


                                                 1
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 2 of 40 PageID #: 2




Sound View’s patents without authorization. Moreover, despite Sound View’s repeated attempts

to negotiate, Walmart refuses to take a license though it continues to use Sound View’s property.

                                    NATURE OF THE CASE

       3.      This action arises under 35 U.S.C. § 271 for Defendants’ infringement of Sound

View’s United States Patent Nos. 5,806,062 (the “’062 patent”), 7,426,715 (the “’715 patent”),

6,502,133 (the “ʼ133 patent”), 6,708,213 (the “ʼ213 patent”), and 6,725,456 (the “ʼ456 patent”)

(collectively the “Patents-In-Suit”).

                                         THE PARTIES

       4.      Plaintiff Sound View is a Delaware limited liability company with its principal

place of business at 2001 Route 46, Waterview Plaza, Suite 310, Parsippany, New Jersey 07054.

       5.      On information and belief, Defendant Walmart Inc. is a Delaware corporation, with

its principal place of business at 702 S.W. 8th Street, Bentonville, Arkansas 72716. Walmart Inc.

may be served with process by serving its registered agent, The Corporation Trust Company,

Corporation Trust Center 1209 Orange Street, Wilmington, Delaware 19801.

       6.      On information and belief, Defendant Vudu Inc. (“Vudu”) is a Delaware

corporation, with its principal place of business at 600 W California Avenue, Sunnyvale,

California 94086.    Vudu may be served with process by serving its registered agent, The

Corporation Trust Company, Corporation Trust Center 1209 Orange Street, Wilmington,

Delaware 19801. Vudu is a wholly owned subsidiary of Walmart Inc.

                                 JURISDICTION AND VENUE

       7.      This action arises under the patent laws of the United States, including 35 U.S.C. §

271 et seq. The jurisdiction of this Court over the subject matter of this action is proper under 28

U.S.C. §§ 1331 and 1338(a).

       8.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and (c) and 1400(b),


                                                 2
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 3 of 40 PageID #: 3




at least because each of the defendants resides in this judicial district.

          9.    This Court has personal jurisdiction over each of the defendants because each of

the defendants, among other things: is incorporated under the laws of the State of Delaware and

has placed services that practice the claims of the Patents-in-Suit into the stream of commerce with

the knowledge, or reasonable expectation, that actual or potential users of such services were

located within this judicial district.

                                         THE PATENTS-IN-SUIT

          10.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

herein.

A.        The ’062 Patent

          11.   The ’062 patent, titled “Data Analysis System Using Virtual Databases,” was duly

and properly issued by the United States Patent and Trademark Office (“USPTO”) on September

8, 1998. A copy of the ’062 patent is attached hereto as Exhibit A.

          12.   Sound View is the owner and assignee of the ’062 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

          13.   The ’062 patent generally relates to customizable data processing applications that

rely on a combination of reusable software operators, such as initial operators, query operators,

terminal operators, and/or external operators, to process source information from a virtual database

in a particular schema, such as HTML or XML, and transform that source information into another

virtual database having the same schema.

          14.   Various types of documents may be stored in a computer system, such as word

processing files, computer programs, HTML documents, financial files, employee files, etc. When

dealing with large or complex files, it is often desirable to analyze or alter the structure and content




                                                   3
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 4 of 40 PageID #: 4




of the documents; for example, comparing a first version to a second version, or analyzing

dependency relationships between various sections of computer code.

       15.     In order to aid such analysis, a database may be constructed which contains

information describing the structure of the documents.       Various database queries may be

performed to extract and process information describing the structure of the source documents. A

collection of source documents, along with an associated database that describes the structure of

the documents, is called a repository.

       16.     To analyze source document information, it is necessary to process information

contained in the repository. A computer program that extracts or converts information from a

repository is called an operator. Thus, an operator receives a source document and/or a database

as input, processes the input, and produces some output. A simple example of an operator is a

program that takes a source document as input and counts the number of occurrences of a particular

word, and outputs a number containing the number of times the particular word occurs. The overall

function of the analysis—in the above example, a count of the number of occurrences of a

particular word—is called an application.

       17.     At the time of the invention of the ’062 patent, in existing repository analysis

systems, operators were designed for single applications. Thus, the user indicated which operator

he/she wished to apply to the repository, and the system processed the repository accordingly. The

user was presented with the output when the processing was finished. Different operators

processed the repository in different manners, but there was no convenient mechanism for

combining the various operators to create new applications. Thus, when a new application was

desired, a new operator would need to be designed from scratch.




                                                4
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 5 of 40 PageID #: 5




       18.     Prior art repository analysis systems generally were closed systems, in that all

operators were applied within the confines of the system, and all database accesses were performed

within the system. For example, a repository analysis system operator may have produced as

output a file containing information about the structure of a computer program. In conventional

closed systems, this output could not be further processed by, for example, an external graphics

program that would format the output in a desired manner. Instead, the output could only be

formatted according to operators that were internal to the repository system. There was no

convenient mechanism to allow the repository analysis system to communicate with operators that

were external to the system.

       19.     The inventors of the ’062 patent solved these discrete computer-based problems by

providing, inter alia, a method for creating data analysis applications using reusable software

operators. For example, query operators receive data in a particular virtual database format,

process the data in the virtual database, and output the results of the processing in another virtual

database that has the same format as the original virtual database. A plurality of query operators

can be combined to customize the processing of the data. In addition, initial operators convert

source information into the virtual database format so that the query operators can analyze the

source data. External operators take an external format as input and create another external format

as output. Also, terminal operators are used to convert a virtual database into an external format.

A user can combine initial, query, terminal, and external operators to create customizable data

processing applications.

       20.     The ’062 Patent is directed to a technical improvement in software technology over

the rigid general purpose data analysis applications and expensive custom applications that existed




                                                 5
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 6 of 40 PageID #: 6




in the 1990s. The novel software structure of the claimed inventions enabled users to engineer their

own purpose-built data analysis applications with reusable interoperable software operators.

       21.     Creating data analysis applications using reusable software operators, as described

in the ’062 patent, is particularly useful in that the external format data may be processed in various

ways, thus allowing flexible presentation of the analysis results.

B.     The ’715 Patent

       22.     The ’715 patent, titled “Shutting Down a Plurality of Software Components in an

Ordered Sequence,” was duly and properly issued by the USPTO on September 16, 2008. A copy

of the ʼ715 patent is attached hereto as Exhibit B.

       23.     Sound View is the owner and assignee of the ’715 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.

       24.     The ’715 patent generally relates to distributed software applications, and more

particularly, to management of distributed software applications.

       25.     At the time of the invention of the ’715 patent, distributed software applications

included software components distributed among a plurality of executables (i.e., software capsules

or software entities). Each executable contained one or more software components that performed

some portion of the functionality of the distributed software application.

       26.     These distributed software application systems had disadvantages. For example, if

the software components of a distributed software application shut down without a pre-planned

shutdown sequence, then the distributed software application could leave system resources in an

inconsistent state. As a further example, without a proper shutdown sequence, the distributed

software application would not properly store state information, release the allocated system

resources, and/or update databases.




                                                  6
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 7 of 40 PageID #: 7




        27.     If, during shutdown of a distributed software application divided into a plurality of

executables running on a single processor, the distributed software application were to shut down

the executables by following a preplanned shutdown sequence for the executables, it would suffer

from other shortcomings. One shortcoming of this approach was that executing the shutdown

sequence at the executable level did not serve to fully leave the system resources in a consistent

state. Another shortcoming was that the shutdown sequence was unable to fully coordinate a

shutdown of the executables and software components of the distributed software application

divided across a plurality of processors.

        28.     Thus, a need existed to shut down a distributed software application in a manner

that stores state information, releases system resources, and/or leaves the system resources in a

consistent state.

        29.     The inventors of the ’715 patent solved these discrete computer-based problems

and improved upon distributed software application systems by providing, among other things,

computing methods for shutting down software components that avoid the problems associated

with doing so in conventional distributed software applications.

        30.     Shutting down distributed software applications in an ordered sequence, in the

manner described and claimed by the ʼ715 patent, was also particularly useful because it allowed

the saving of state information, release of allocated system resources, and updating of databases.

C.      The ʼ133 Patent

        31.     The ’133 patent, titled “Real-Time Event Processing System with Analysis Engine

Using Recovery Information,” was duly and properly issued by the USPTO on December 31, 2002.

A copy of the ’133 patent is attached hereto as Exhibit C.

        32.     Sound View is the owner and assignee of the ’133 patent and holds the right to sue

for and recover all damages for infringement thereof, including past infringement.


                                                  7
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 8 of 40 PageID #: 8




       33.     The ’133 patent generally relates to real-time event processing in applications such

as telecommunications and computer networks, and more particularly, to a method, apparatus, and

system for processing events in a real-time analysis engine, and storing recovery information in a

main-memory database system associated with the real-time analysis engine.

       34.     At the time of the invention of the ’133 patent, high performance real-time event

processing applications had performance requirements that could not be met by conventional

general purpose database management systems. For example, some real-time event processing

applications required the service time for such events to not exceed a few milliseconds. However,

with conventional database technology, the service time costs of invoking a structured query

language operation over a client-server interface, or the service time costs associated with a single

access to secondary storage, could account for hundreds of milliseconds. These limitations led

real-time event processing applications instead to rely on the use of custom database systems.

       35.     These custom database systems had disadvantages: (1) there was a high cost of

developing and maintaining custom systems; (2) those high costs could not be amortized across a

number of different applications; and (3) custom database systems were generally inflexible and

difficult to adapt to unforeseen or evolving requirements.

       36.     At the time of the invention of the ’133 patent, a need therefore existed for an

improved real-time event processing system that could provide the performance benefits of custom

database systems, but without sacrificing the flexibility and maintainability typically associated

with conventional general-purpose database systems.

       37.     The inventors of the ’133 patent solved that discrete computer-based problem and

improved upon the existing real-time event processing systems by providing a real-time event

processing system that avoids the problems associated with custom systems.




                                                 8
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 9 of 40 PageID #: 9




       38.     Using a real-time analysis engine operating in the manner described by the ’133

patent is particularly useful because it can provide transactional access to persistent data, but at the

speed of a main-memory system, and it also incorporates a recovery model which stores recovery

information in order to facilitate roll-back to a recovery point after a failure.

       39.     The ’133 Patent claims an improved real-time event-processing system delivering

increased performance in telecommunications and computer networks. Conventional event-

processing systems were only compatible with specialized custom database systems, which were

costly to develop and maintain. The inventions of the ’133 Patent claim an improvement in

computer functionality—including a real-time analysis engine that is associated with a main-

memory system. By associating a real-time analysis engine with a main-memory system (which

is much faster than “secondary” storage used in the prior art), the invention provides the

performance benefits of custom database systems with the cost savings and flexibility associated

with conventional general-purpose database systems.

       40.     In accordance with the ’133 patent, recovery information regarding a recovery point

for a given real-time analysis engine may be stored in a memory portion of the main-memory

database system. This way, the real-time event processing system provides a critical path for event

processing that is specifically designed for high performance, while also retaining many desirable

features of conventional database systems, including high-level declarative programming

interfaces, and the transactional correctness properties of atomicity, consistency, isolation and

durability. These features of the ’133 patent enhance the reliability, robustness, usability and

maintainability of the real-time event processing system and any applications built thereon.

D.     The ʼ213 Patent

       41.     The ’213 patent, titled “Method for Streaming Multimedia Information Over Public

Networks,” was duly and properly issued by the USPTO on March 16, 2004. A copy of the ’213


                                                   9
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 10 of 40 PageID #: 10




 patent is attached hereto as Exhibit D.

        42.     Sound View is the owner and assignee of the ’213 patent and holds the right to sue

 for and recover all damages for infringement thereof, including past infringement.

        43.     The ’213 patent generally relates to streaming multimedia data (e.g., audio and

 video data) over the Internet and other networks, and, more specifically, to methods to improve

 caching of streaming multimedia data from a content provider over a network to a client’s

 computer.

        44.     At the time of the invention of the ’213 patent, multimedia data could either be

 downloaded by the client or streamed over the network to the client. Streaming eliminated the

 need for the client to wait for the downloading to complete before watching or listening to the

 multimedia data. However, with conventional unicast connections, streaming posed problems: to

 content providers in that server load increased linearly with the number of clients; to Internet

 service providers in that streaming caused network congestion problems; and to clients in that

 streaming often resulted in high start-up latency and unpredictable playback quality.

        45.     Conventional caching systems attempted to address network congestion, but these

 were unsuitable for streaming multimedia data: (1) video files were typically too large to be cached

 in their entirety, so only a few streams could be stored at a cache; (2) breaking video files into

 smaller pieces was not feasible because the caching systems would treat different chunks from the

 same video object independently; and (3) streaming multimedia has temporal characteristics, like

 the transmission rate, while conventional caching was only capable of handling static web objects.

        46.     The inventors of the ’213 patent solved those discrete computer-based problems

 and improved upon conventional caching techniques by providing a novel architecture and method

 for supporting high quality live and on-demand streaming multimedia on network systems using




                                                 10
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 11 of 40 PageID #: 11




 helper servers.

        47.        The techniques described in the ’213 patent advantageously reduce server and

 network loads by employing helper servers with dynamic data transfer rate control to overcome

 arrival time and range heterogeneity in client requests, thereby improving the quality perceived by

 end users making requests for streaming media objects.

        48.        The ʼ213 patent has been recognized with the 2013 Edison Patent Award in

 Multimedia Technology for inventing “fundamental concepts and techniques to design content

 distribution networks and caching systems originally built for text and images to better support

 streaming media over the Internet.” A press release regarding the award is attached as Exhibit E.

 E.     The ʼ456 Patent

        49.        The ʼ456 patent, titled “Methods and Apparatus for Ensuring Quality of Service in

 an Operating System,” was duly and properly issued by the USPTO on April 20, 2004. A copy of

 the ʼ456 patent is attached hereto as Exhibit F.

        50.        Sound View is the owner and assignee of the ʼ456 patent and holds the right to sue

 for and recover all damages for infringement thereof, including past infringement.

        51.        The ʼ456 patent generally relates to computer systems, and more particularly to

 techniques for providing a desired quality of service (“QoS”) for an application running in a

 computer system.

        52.        At the time of the invention of the ʼ456 patent, in a typical computer system

 multiple applications would contend for the same physical resources, such as a central processing

 unit, memory, and disk or network bandwidth. Conventional time-sharing operating systems could

 achieve acceptably low response time and high system throughput in some environments, but

 several trends made resource management techniques of conventional time-sharing operating

 systems increasingly inappropriate. For example, many workloads began including real-time


                                                    11
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 12 of 40 PageID #: 12




 applications like multimedia, which required that requests be processed within certain performance

 bounds. Also, a trend towards distributed client-server architectures increased the importance of

 fairness, i.e., preventing certain clients from monopolizing system resources.

        53.     The aforementioned trend towards client-server architectures made it necessary to

 manage resources hierarchically. For example, web servers and other user-level servers often

 needed mechanisms for processing client requests with specified QoS and/or fairness bounds.

 However, conventional time-sharing operating systems did not provide such mechanisms.

        54.     Then-existing proportional share schedulers did not provide satisfactory solutions

 to many problems that arose in their adoption in operating systems. For example, proportional

 share schedulers were proposed without an application programming interface (“API”), since they

 were not implemented and were evaluated only analytically or in simulations. As a further

 example, proportional share schedulers that were implemented used an API limited to a given

 scheduler and resource. As yet another example, proportional share schedulers that simply added

 resource reservations to conventional objects such as files or sockets did not provide correct

 sharing semantics, as such proportional share schedulers allowed those objects to be shared

 inappropriately by different users. As yet another example, proportional share schedulers did not

 propose how a parent process running on an operating system could limit the resource reservations

 used by its children processes. Finally, proportional share schedulers would hold resource

 reservations for processes that terminated abnormally, causing the reserved resource to become

 permanently unavailable.

        55.     The inventors of the ʼ456 patent provided a technical solution for ensuring a desired

 QoS for an application running on an operating system addressing problems identified in existing

 computer systems.




                                                 12
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 13 of 40 PageID #: 13




         56.    Using the techniques for providing a desired QoS claimed by the ʼ456 patent is

 particularly useful because it allows selected applications to isolate their performance and the

 performance of their corresponding client(s) from CPU, memory, disk, or network traffic

 overloads caused by other applications. Such a capability is increasingly important for real-time,

 multimedia, Web, and distributed client-server applications as demands on network resources

 grow.

                                      BACKGROUND FACTS

         57.    On June 28, 2016, Sound View sent a letter notifying Walmart of its infringement

 of the ʼ133 patent. Sound View notified Walmart of representative Walmart offerings that infringe

 that patents and explained its intention to allow Walmart to continue to use the invention covered

 in that patent through a license from Sound View. Sound View further requested a meeting to

 discuss the matter in more detail.

         58.    On August 15, 2016, counsel for Walmart replied, stating that it would respond to

 Sound View in due course.

         59.    Sound View responded to Walmart on August 15, 2016, thanking Walmart for its

 correspondence and requesting a brief phone call to expedite Walmart’s evaluation of Sound

 View’s materials.

         60.    On August 17, 2016, counsel for Walmart declined Sound View’s request for a

 brief phone call.

         61.    On August 30, 2016, Sound View wrote to ask when Sound View could expect a

 response from Walmart.

         62.    Walmart did not respond to Sound View’s August 30, 2016 correspondence.

         63.    On October 12, 2016, Sound View again wrote to ask when Sound View could

 expect a response from Walmart.


                                                13
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 14 of 40 PageID #: 14




        64.     On October 19, 2016, Sound View spoke with counsel for Walmart over the phone

 regarding Walmart’s infringement of Sound View’s patents and a potential license.

        65.     On December 2, 2016, Sound View notified Walmart of its infringement of the’213

 patent, and identified representative Walmart offerings that infringe that patent. Sound View

 informed Walmart that it was continuing to review its patent portfolio and expected to identify

 additional patents that Walmart infringed. Sound View additionally requested a phone call in order

 to understand how Walmart wished to proceed.

        66.     On December 21, 2016, Sound View spoke with Walmart over the phone to move

 forward with licensing discussions and arrange an in-person meeting.

        67.     On February 28, 2017, Walmart and Sound View met to discuss the benefits of a

 patent license from Sound View.

        68.     On March 3, 2017, Sound View wrote Walmart to schedule a meeting for continued

 licensing discussions.

        69.     Walmart did not respond to Sound View’s March 3, 2017 correspondence.

        70.     On June 1, 2017, Sound View again wrote Walmart to schedule a meeting for

 continued licensing discussions.

        71.     On July 20, 2017, Sound View and Walmart met to continue licensing discussions.

 At this meeting, Sound View notified Walmart of its infringement of the ’062 patent.

        72.     On October 19, 2017, Sound View and Walmart again met to continue licensing

 discussions, but no agreement was reached.

        73.     On June 11, 2018, Sound View notified Walmart of its infringement of the ’715

 patent and identified representative Walmart services that infringe that patent.

        74.     Licensing discussions continued, over the course of multiple calls and meetings,




                                                 14
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 15 of 40 PageID #: 15




 but terminated with Walmart’s refusal to take a license to Sound View’s patents.

           75.   On April 5, 2019, Sound View notified Walmart of its infringement of the ʼ456

 patent and identified representative Walmart services that infringe that patent. Sound View also

 provided further details concerning Walmart’s infringement of the ʼ715 patent.

           76.   Despite Sound View’s repeated efforts and lengthy correspondence, Walmart has

 refused to reach a licensing agreement to end its infringement of Sound View’s patents. Instead,

 Walmart continues to knowingly, intentionally, and willfully infringe Sound View’s patents so as

 to obtain their significant benefits without paying any compensation to Sound View. Sound View

 thus has no other choice but to seek relief through litigation.

                                    COUNT ONE
                           INFRINGEMENT OF THE ’062 PATENT

           77.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           78.   The ’062 patent is valid and enforceable.

           79.   Walmart’s web pages and internet services, including at least walmart.com and

 vudu.com (the “Walmart DOM Services”), have used the Document Object Model (“DOM”) to

 create and process customizable data analysis and processing applications. The DOM is an

 application programming interface (“API”) that allows documents to be modelled using objects of

 a variety of data formats, including HTML and XML. It defines the logical structure of documents

 and the way a document is accessed and manipulated.

           80.   Using the DOM, the nodes (or objects) of every document are organized in a tree

 structure, called the “DOM tree,” and can be manipulated individually using the DOM methods

 (or operators). With the DOM, programmers can build documents, navigate their structure, and

 add, modify, or delete elements and content. Anything found in an HTML or XML document can



                                                  15
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 16 of 40 PageID #: 16




 be manipulated in this way using the DOM, with a few exceptions.

        81.     As an object model, the DOM identifies: (1) the interfaces and objects used to

 represent and manipulate a document; (2) the semantics of these interfaces and objects – including

 both behavior and attributes of the relationships; and (3) collaborations among these interfaces and

 objects.

        82.     jQuery is a DOM manipulation library that makes it easier to use JavaScript on a

 website by taking more complex code needed to manipulate the DOM and wrapping the code into

 simpler methods that can be called with smaller amounts of JavaScript.

        83.     On information and belief, Walmart has used jQuery throughout its websites,

 including at least the Walmart DOM Services.

        84.     Walmart has infringed one or more claims of the ’062 patent under 35 U.S.C.

 § 271(a), literally and/or under the doctrine of equivalents, by making, using, selling, and/or

 offering for sale in the United States, and/or importing into the United States, products and/or

 methods encompassed by those claims, including for example, by making, using, selling, offering

 for sale, and/or importing it’s platforms, web pages, and servers, including for example the

 Walmart DOM Services, which have used jQuery.

        85.     For example, Walmart has infringed claim 14 by using a method for processing

 information (such as the Websites) comprising the steps of:

                a.      providing a plurality of software operators (such as jQuery methods,

 including, for example, “.attr( ),” “.append( ),” “.wrapAll( ),” and “.clone( )”) each configured to

 receive a virtual database (such as DOM nodes (or objects) or web pages, describing the structure

 of a document) having a first schema (such as HTML or XML), for processing information




                                                 16
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 17 of 40 PageID #: 17




 contained in said virtual database (such as by applying a jQuery method to a node in the DOM

 tree), and for outputting a virtual database having said first schema; and

                 b.      combining at least two of said software operators to create an application

 (such as that used to construct and serve the Websites).

           86.   Sound View has been damaged by Walmart’s infringement of the ’062 patent and

 is entitled to recover from Walmart the damages sustained by Sound View as a result of Walmart’s

 wrongful acts in an amount adequate to compensate Sound View for Walmart’s infringement

 subject to proof at trial.

                                       COUNT TWO
                              INFRINGEMENT OF THE ’715 PATENT

           87.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           88.   The ’715 patent is valid and enforceable.

           89.   Walmart has used software known as Apache Ambari (“Ambari”) in its data

 systems. For example, Walmart’s use of Ambari has been openly advertised by Walmart and its

 employees, and includes, without limitation, Hadoop Distributed File System (“HDFS”)

 management and monitoring via Ambari (the “Walmart Ambari Services”).

           90.   Ambari is a management platform for provisioning, managing, monitoring, and

 securing Apache Hadoop Clusters. Ambari allows Walmart to manage service dependencies and

 shutdown sequences in Hadoop, making it easier to provide ongoing cluster maintenance and

 management.

           91.   Ambari managed services include metainfo, as defined in an XML file, which is a

 declarative definition of an Ambari managed service describing its content. Those services further

 include additional files that define, for example, dependencies between managed services.



                                                 17
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 18 of 40 PageID #: 18




        92.     Services in Ambari are defined in its stacks folder. A “stack” is a collection of

 services.

        93.     Within Ambari, “role” is another name for a component. Each service can define

 its own role command order by including the Role Command Order file in its service folder.

 Furthermore, Ambari includes extensions that include role command orders based on default

 dependencies. On information and belief, Walmart can and has specified the order in which

 components are run by including the Role Command Order file in the stack version folder.

        94.     Ambari is responsible for starting and stopping components or services of Hadoop

 Clusters such as HDFS, Hbase, and Zookeeper.          Communications between Hadoop nodes

 generally occur using Remote Procedure Call (“RPC”) as the mechanism. RPC communications

 between nodes are commonly layered on top of the TCP/IP protocol, as are other protocols for

 communication between nodes. Using the Role Command Order, Ambari shuts down software

 components according to an ordered sequence. For example, the “Stop” command ensures that

 HBase Master Servers and HBase Region Servers are stopped before Zookeeper servers, and that

 communication channels between components are torn down.

        95.     As another example, HDFS establishes communication channels between various

 software components in a distributed environment by using a NameNode server. In addition, an

 HDFS cluster includes a number of DataNodes, usually one per node in the cluster, which manage

 storage attached to the nodes that they run on. When a software component is shutdown, the

 communication channel to the NameNode is torn down.

        96.     Walmart infringes and has infringed one or more claims of the ’715 patent under

 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, by making, using, selling,

 and/or offering for sale in the United States, and/or importing into the United States, products




                                                18
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 19 of 40 PageID #: 19




 and/or methods encompassed by those claims, including for example, by making, using, selling,

 offering for sale, and/or importing systems and platforms that include or use the Walmart Ambari

 Services.

         97.     On June 11, 2018, Sound View informed Walmart that its systems and applications

 infringe the ʼ715 patent. However, Walmart did not stop infringing.

         98.     For example, Walmart infringed claim 19 by using a method, comprising the steps

 of:

                 a.      obtaining one or more dependency relationships among a plurality of

 software components that run within one or more executables of a distributed software application

 (such as those dependencies defined in metainfo);

                 b.      establishing an ordered sequence for shutdown of the plurality of Software

 components based on one or more of the one or more dependency relationships (such as the

 sequence defined in Role Command Order); and

                 c.      shutting down the plurality of software components according to the

 ordered sequence (such as in response to the Stop command using the Role Command Order); and

                 d.      tearing down any communication channels between the plurality of

 software components upon deactivation of each of the plurality of software components (such as

 by tearing down communication channels between services such as Zookeeper, HBase, and

 HDFS).

         99.     Sound View has been damaged by Walmart’s infringement of the ’715 patent and

 is entitled to recover from Walmart the damages sustained by Sound View as a result of Walmart’s

 wrongful acts in an amount adequate to compensate Sound View for Walmart’s infringement

 subject to proof at trial.




                                                 19
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 20 of 40 PageID #: 20




           100.   In committing these acts of infringement, Walmart committed egregious

 misconduct including, for example, acting despite knowing that its actions constituted

 infringement of a valid patent, or recklessly disregarding the fact that its actions constituted an

 unjustifiably high risk of infringement of a valid and enforceable patent.

           101.   Walmart’s infringement of the ’715 patent was and is deliberate and willful,

 entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

 incurred in prosecuting this action under 35 U.S.C. § 285.

                                     COUNT THREE
                            INFRINGEMENT OF THE ’133 PATENT

           102.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           103.   The ’133 patent is valid and enforceable.

           104.   On information and belief, Walmart uses and has used a framework known as

 Apache Storm (“Storm”) to perform stream processing of events in real-time and continuous data

 processing, including database updates and processing messages. Walmart systems based on

 Storm include, without limitation, Walmart’s Near Real Time Search Index (the “Walmart Storm

 Services”).

           105.   The Walmart Storm Services’ architectures are composed of three components: (1)

 “Streams,” which are unbounded sequences of tuples that are processed; (2) “Spouts,” which are

 sources of streams, and (3) “Bolts,” which are responsible for processing the Streams in real-time.

           106.   Those services are integrated with Walmart’s infrastructure, such as its database

 systems, messaging systems, and monitoring/alerting systems. Events are generated by various

 Walmart system applications, such as discovery, real-time analytics, personalization, search, and

 revenue optimization. When these system applications generate events, these events are grouped



                                                  20
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 21 of 40 PageID #: 21




 into Streams.

        107.     Spouts emit Streams into the topology, so that they can subsequently be processed.

        108.     Bolts are real-time analysis engines that process the Streams. Bolts are capable of

 performing simple stream transformations, and multiple Bolts are used for more complex stream

 transformations.

        109.     Walmart’s use of Storm enables Walmart to process billions of events per day.

        110.     The Walmart Storm Services systems have the capability to save and retrieve in-

 memory the state of the Bolts.       For example, Storm has a default in-memory based state

 implementation and also a Redis backed implementation that provides state persistence. This

 main-memory database within Storm has the function known as state management, allowing it to

 automatically and periodically take snapshots of the state of the Bolts.

        111.     Walmart infringed one or more claims of the ’133 patent under 35 U.S.C. § 271(a),

 literally and/or under the doctrine of equivalents, by making, using, selling, and/or offering for

 sale in the United States, and/or importing into the United States, products and/or methods

 encompassed by those claims, including for example, by making, using, selling, offering for sale,

 and/or importing servers and products, such as Walmart’s servers used for real-time analytics and

 real-time processing, that include or use applications based on Apache Storm.

        112.     On June 28, 2016, Sound View informed Walmart that its systems and applications

 infringe the ʼ133 patent. However, Walmart did not stop infringing.

        113.     For example, Walmart infringed claim 13 by using a method of processing events

 (such as Streams) generated by at least one system application (such as the Walmart Storm

 Services), the method comprising the steps of:




                                                  21
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 22 of 40 PageID #: 22




                  a.     processing the events in at least one real-time analysis engine (such as a

 Bolt); and

                  b.     storing in a main-memory database system (such as Storm’s default in-

 memory based state implementation) associated with the real-time analysis engine recovery

 information regarding a recovery point for the real-time analysis engine (such as the state

 information relating to the Bolt’s state).

           114.   Sound View has been damaged by Walmart’s infringement of the ’133 patent and

 is entitled to recover from Walmart the damages sustained by Sound View as a result of Walmart’s

 wrongful acts in an amount adequate to compensate Sound View for Walmart’s infringement

 subject to proof at trial.

           115.   In committing these acts of infringement, Walmart committed egregious

 misconduct including, for example, acting despite knowing that its actions constituted

 infringement of a valid patent, or recklessly disregarding the fact that its actions constituted an

 unjustifiably high risk of infringement of a valid and enforceable patent.

           116.   Walmart’s infringement of the ’133 patent was deliberate and willful, entitling

 Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs incurred

 in prosecuting this action under 35 U.S.C. § 285.

                                       COUNT FOUR
                              INFRINGEMENT OF THE ’213 PATENT

           117.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           118.   The ’213 patent is valid and enforceable.

           119.   At least by December 2, 2016, Sound View informed Walmart that its systems and

 applications infringe the ʼ213 patent. However, Walmart did not stop infringing.



                                                  22
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 23 of 40 PageID #: 23




        120.    A content delivery network, also called a content distribution network (CDN), is a

 network of connected computers that delivers internet content, such as streaming video, to end

 users. When a service, such as Walmart, uses a CDN, the content comes from an “origin server”

 and is replicated on numerous “edge servers.” When an end user requests particular content, the

 CDN provides the content from an edge server near the end user. This arrangement has numerous

 benefits, such as: faster response time (lower latency) because the content is served from a nearby

 edge server, instead of a potentially distant origin server; greater throughput because the edge

 server will be less loaded than a single origin server would be; and greater availability because the

 multiplicity of servers allows for a request to be failed over to another server if an edge server

 crashes.

        121.    Walmart provides and has provided streaming services, including at least Vudu

 streaming services on vudu.com (the “Walmart ʼ213 Services”), to allow users to watch streaming

 video. Walmart provides streaming video services to its users utilizing content delivery networks,

 including at least Akamai Technologies Inc. (“Akamai”) and Limelight Networks, Inc.

 (“Limelight”) (collectively, “the CDNs”). The Walmart ʼ213 Services provide video that is

 encoded using certain protocols, including the HTTP Live Streaming (“HLS”) protocol and the

 MPEG-DASH protocol.

        122.    HLS is an HTTP-based media streaming communications protocol. It works by

 breaking the overall stream into a sequence of small HTTP-based file downloads; each download

 is one short chunk that is part of an overall potentially unbounded transport stream. As the stream

 is played, the client may select from a number of different alternate chunks containing the same

 material encoded at a variety of data rates.

        123.    MPEG-DASH is an adaptive bitrate streaming technique that enables high quality




                                                  23
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 24 of 40 PageID #: 24




 streaming of media content over the Internet delivered from conventional HTTP web servers.

 Similar to HLS, MPEG-DASH works by breaking the content into a sequence of small HTTP-

 based file segments, each segment containing a short interval of playback time of content that is

 potentially many hours in duration, such as a live broadcast of a sports event. The content is made

 available at a variety of different bit rates, with alternative segments encoded at different bit rates

 covering aligned short intervals of playback time.

        124.      The CDNs each support Walmart’s delivery of video content to users using MPEG-

 DASH and/or HLS. Moreover, each of the CDNs openly advertises and promotes the use of those

 protocols to deliver video content to users.

        125.      Knowing that each of the CDNs supports the delivery of video content using

 MPEG-DASH and/or HLS, and directing and controlling such support, Walmart delivers video

 streams to its users, including the Walmart ʼ213 Services, using at least the CDNs by transcoding

 videos into MPEG-DASH segments with different bit rates, and providing those segments to each

 of the CDNs, and/or by transcoding, packaging, and delivering live and on-demand streams into

 segments at different data rates with HLS. The CDNs store those MPEG-DASH or HLS segments

 in caches, and send them to Walmart users who request to view the video files.

        126.      Walmart contracts or has contracted with each of the CDNs, so that when at least

 certain Walmart users request a video stream, the request is routed to one of the edge servers of

 the CDN, which receives the request. The edge server then allocates a local buffer to store portions

 of the stream.

        127.      On information and belief, Walmart can and has configured and/or customized

 aspects of the operation of each of the CDNs in delivering content to its users. For example,

 Walmart can customize the operation of the Akamai CDN through configuration tools, such as




                                                   24
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 25 of 40 PageID #: 25




 Akamai’s Luna Control Center. As a further example, Walmart can customize the operation of

 the Limelight CDN through configuration tools, such as Limelight Control.

        128.    At least through contracting with Akamai and configuring and/or customizing

 aspects of the operation of the Akamai CDN, Walmart has knowledge of the operations of the

 Akamai CDN and the steps the Akamai systems will perform in order to deliver content to

 Walmart’s users. Walmart thus knowingly causes and specifically intends for Akamai to perform

 those steps, or directs and controls Akamai’s performance of these steps by means of at least its

 contractual relationship with Akamai and by configuring and customizing Akamai’s CDN.

        129.    For example, utilizing Akamai’s CDN requires storing segments in a local buffer

 on an edge server, and at least by entering into a contractual relationship with Akamai, Walmart

 knowingly intends for Akamai to do so, or directs and controls Akamai (either implicitly or

 explicitly) to do so. Walmart intends for, or directs, the Akamai edge server to request the MPEG-

 DASH or HLS segments from a datacenter cache, store them in the local buffer, and send them to

 Walmart users who view the video. Further, Walmart intends for, or directs, the edge server to

 store data in the buffer so that its end users can receive content with a lower latency.

        130.    While the Akamai edge server sends the requested segments to the user, it

 concurrently requests the next few segments in the stream from the datacenter cache or from the

 cache of another server. By doing so, the content can be streamed smoothly without pauses for

 buffering. Akamai advertises this process as “pre-fetching.” Walmart intends for and contracts

 with Akamai to use pre-fetching so that its users can receive content without pauses for buffering.

 Walmart and other customers have the ability to configure the size of the segments to be fetched

 in the Akamai system. The Akamai CDN, as configured and customized by Walmart, also allows

 Walmart users to receive content without pauses for buffering by allowing end users to send byte




                                                  25
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 26 of 40 PageID #: 26




 range requests to the edge server.

         131.    While the content is being played back by an MPEG-DASH or HLS client, the

 client automatically selects the next segment to download and play based on current network

 conditions. The streaming server then provides the requested alternate segment, resulting in the

 server adjusting the data rate. Walmart intends for and controls the Akamai CDN to adjust the

 data rate by directing, controlling, and/or inducing Akamai to provide the content on its CDN at

 different data rates.

         132.    As a further example, at least through contracting with Limelight and configuring

 and/or customizing aspects of the operation of the Limelight CDN, Walmart has knowledge of the

 operations of the Limelight CDN and the steps the Limelight systems will perform in order to

 deliver content to Walmart’s users. Walmart thus knowingly causes and specifically intends for

 Limelight to perform those steps, or directs and controls Limelight’s performance of those steps

 by means of at least its contractual relationship with Limelight and by configuring and customizing

 Limelight’s CDN.

         133.    For instance, utilizing Limelight’s CDN requires storing segments in a local buffer

 on an edge server, and at least by entering into a contractual relationship with Limelight, Walmart

 knowingly intends for Limelight to do so, or directs and controls Limelight (either implicitly or

 explicitly) to do so. Walmart intends for, or directs, the Limelight edge server to request the

 MPEG-DASH or HLS segments from a datacenter cache, store them in the local buffer, and send

 them to Walmart users who view the video. Further, Walmart intends for, or directs, the edge

 server to store data in the buffer so that its end users can receive content with a lower latency.

         134.    While the Limelight edge server sends the requested segments to the user, it

 concurrently requests the next few segments in the stream from the datacenter cache or from the




                                                  26
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 27 of 40 PageID #: 27




 cache of another server. By doing so, the content can be streamed smoothly without pauses for

 buffering. Walmart intends for and contracts with (or has contracted with) Limelight to deliver

 content in this manner so that its users can receive content without pauses for buffering. Walmart

 and other customers have the ability to configure the size of the segments to be fetched in the

 Limelight system. The Limelight CDN, as configured and customized by Walmart, also allows

 Walmart users to receive content without pauses for buffering by allowing end users to send byte

 range requests to the edge server.

        135.    While the content is being played back by an MPEG-DASH or HLS client, the

 client automatically selects from the alternatives the next segment to download and play based on

 current network conditions. The streaming server then provides the requested alternate segment,

 resulting in the server adjusting the data rate. Walmart intends for and controls the Limelight CDN

 to adjust the data rate by directing, controlling, and/or inducing Limelight to provide the content

 on its CDN at different data rates.

        136.    Walmart directly infringes one or more claims of the ’213 patent (including at least

 claim 16) under 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by

 directing and/or controlling at least the performance of the claimed steps by the CDNs to infringe

 the ʼ213 patent to deliver the Walmart ’213 Services.

        137.    For example, Walmart has directly infringed, and continues to directly infringe,

 claim 16 of the ’213 patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of

 equivalents, at least by directing and/or controlling Akamai to deliver the Walmart ʼ213 Services.

 For example, Walmart has directly infringed, and continues to directly infringe, claim 16 of the

 ’213 patent under 35 U.S.C. § 271(a) literally and/or under the doctrine of equivalents, at least by

 directing and/or controlling Akamai (through at least contracting with Akamai and customizing




                                                 27
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 28 of 40 PageID #: 28




 the Akamai CDN) to infringe claim 16 by using a method of reducing latency in a network having

 a content server which hosts streaming media (“SM”) objects (such as videos) which comprise a

 plurality of time-ordered segments (such as HLS or MPEG-DASH segments) for distribution over

 said network through a plurality of helpers (“HSs”) (such as Akamai cache or edge servers) to a

 plurality of clients (such as users of the Walmart ʼ213 Services). Further:

                a.      Walmart directs and/or controls Akamai, at least via its contract with

 Akamai and/or its configuration and customization of Akamai’s CDN, to receive a request for an

 SM object from one of said plurality of clients (such as a user of one of the Walmart ʼ213 Services

 requesting to watch a hosted video) at one of said plurality of helper servers (such as by directing

 and/or controlling one of the Akamai cache or edge servers to receive such a request from a user

 of one of the Walmart ʼ213 Services to watch a hosted video);

                b.      Walmart directs and/or controls Akamai, at least via its contract with

 Akamai and/or its configuration and customization of Akamai’s CDN, to allocate a buffer at one

 of said plurality of HSs to cache at least a portion of said requested SM object (such as by directing

 and/or controlling Akamai to allocate a local buffer to store portions of the stream as HLS or

 MPEG-DASH segments at the Akamai cache or edge servers);

                c.      Walmart directs and/or controls Akamai, at least via its contract with

 Akamai and/or its configuration and customization of Akamai’s CDN, to download said portion

 of said requested SM object to said requesting client, while concurrently retrieving a remaining

 portion of said requested SM object from one of another HS and said content server (such as by

 directing and/or controlling Akamai to cause the Akamai cache or edge server to pre-fetch the next

 segment of video content by requesting the next HLS or MPEG-DASH segments in the stream

 from the datacenter cache, and/or by directing and/or controlling Akamai to cause the Akamai




                                                  28
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 29 of 40 PageID #: 29




 cache or edge server to be capable of receiving a byte range request in order to download a segment

 of a requested video stream to a client while concurrently downloading the next segments from

 another server); and

                d.      Walmart directs and/or controls Akamai, at least via its contract with

 Akamai and/or its configuration and customization of Akamai’s CDN and/or its provision of

 content encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of

 HSs for transferring data from said one of said plurality of helper servers to said one of said

 plurality of clients (such as by directing and/or controlling Akamai to provide alternate segments

 encoded at different data rates to the client to accommodate the current network conditions (e.g.,

 the client’s current bandwidth), such that providing the requested alternate segment results in an

 adjusted data rate).

        138.    As a further example, Walmart also has directly infringed, and continues to directly

 infringe, one or more claims of the ’213 patent (including at least claim 16) under 35 U.S.C. §

 271(a), literally and/or under the doctrine of equivalents, at least by directing and/or controlling

 Limelight to infringe the ʼ213 patent to deliver the Walmart ’213 Services. For example, Walmart

 has directly infringed, and continues to directly infringe, claim 16 of the ’213 patent under 35

 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, at least by directing and/or

 controlling Limelight (through at least contracting with Limelight and customizing the Limelight

 CDN) to infringe claim 16 by using a method of reducing latency in a network having a content

 server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

 segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

 plurality of HSs (such as Limelight cache or edge servers) to a plurality of clients (such as users

 of the Walmart ’213 Services). Further:




                                                  29
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 30 of 40 PageID #: 30




                a.      Walmart directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to receive a request for

 an SM object from one of said plurality of clients (such as a user of one of the Walmart ’213

 Services requesting to watch a hosted video) at one of said plurality of helper servers (such as by

 directing and/or controlling one of the Limelight cache or edge servers to receive such a request

 from a user of one of the Walmart ’213 Services to watch a hosted video);

                b.      Walmart directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to allocate a buffer at

 one of said plurality of HSs to cache at least a portion of said requested SM object (such as by

 directing and/or controlling Limelight to allocate a local buffer to store portions of the stream as

 HLS or MPEG-DASH segments at the Limelight cache or edge servers);

                c.      Walmart directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN, to download said

 portion of said requested SM object to said requesting client, while concurrently retrieving a

 remaining portion of said requested SM object from one of another HS and said content server

 (such as by directing and/or controlling Limelight to cause the Limelight cache or edge server to

 pre-fetch the next segment of video content by requesting the next HLS or MPEG-DASH segments

 in the stream from the datacenter cache, and/or by directing and/or controlling Limelight to cause

 the Limelight cache or edge server to be capable of receiving a byte range request in order to

 download a segment of a requested video stream to a client while concurrently downloading the

 next segments from another server); and

                d.      Walmart directs and/or controls Limelight, at least via its contract with

 Limelight and/or its configuration and customization of Limelight’s CDN and/or its provision of




                                                 30
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 31 of 40 PageID #: 31




 content encoded at multiple bitrates, to adjust a data transfer rate at said one of said plurality of

 HSs for transferring data from said one of said plurality of helper servers to said one of said

 plurality of clients (such as by directing and/or controlling Limelight to provide alternate segments

 encoded at different data rates to the client to accommodate the current network conditions (e.g.,

 the client’s current bandwidth), such that providing the requested alternate segment results in an

 adjusted data rate).

        139.    In addition or in the alternative, Walmart has induced infringement, and continues

 to induce infringement, of one or more claims of the ’213 patent under 35 U.S.C. § 271(b), literally

 and/or under the doctrine of equivalents. Walmart has actively, knowingly, and intentionally

 induced (and continues to induce) infringement of the ’213 patent by making, using, offering for

 sale, selling, supplying, maintaining, and/or supporting the Walmart ʼ213 Services; by contracting

 with the CDNs and customizing the CDNs with the specific intent to cause the CDNs to perform

 the steps claimed in the ’213 patent to deliver video data, including the Walmart ʼ213 Services, to

 Walmart’s users, and with the knowledge that such actions infringe the ’213 patent.

        140.    For example, at least through repeated correspondence from Sound View, Walmart

 knows that at least Akamai and Limelight perform the claimed methods of the ’213 patent to

 deliver the Walmart ʼ213 Services, and Walmart induces the infringement of each of those CDNs.

 (See Exhibit G, incorporated herein by reference.) Moreover, Walmart specifically intends that

 infringement, at least by continuing to contract with and utilize the Akamai and Limelight CDNs

 to offer the Walmart ʼ213 Services; configuring the Akamai and Limelight CDNs to perform the

 claimed methods of the ’213 patent; and by encouraging and facilitating their infringement through

 the use of the Walmart ʼ213 Services by Walmart’s users and/or the creation and dissemination of

 documentation related to the Walmart ʼ213 Services, including by, for example, encouraging and




                                                  31
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 32 of 40 PageID #: 32




 instructing its agents and contractors, such as Akamai and Limelight, to provide video to

 Walmart’s users through the Walmart ʼ213 Services, causing the performance of the claimed

 methods with the knowledge that such actions infringe the ’213 patent.

        141.    For example, Walmart intends for and induces Akamai to infringe claim 16 to

 deliver the Walmart ʼ213 Services by using a method of reducing latency in a network having a

 content server which hosts SM objects (such as videos) which comprise a plurality of time-ordered

 segments (such as HLS or MPEG-DASH segments) for distribution over said network through a

 plurality of HSs (such as Akamai cache or edge servers) to a plurality of clients (such as users of

 the Walmart ʼ213 Services). Walmart further intends for and induces Akamai to:

                a.     receive a request for an SM object from one of said plurality of clients (such

 as a user of one of the Walmart ʼ213 Services requesting to watch a hosted video) at one of said

 plurality of helper servers (such as one of the Akamai cache or edge servers, with knowledge that

 Akamai’s cache or edge servers will receive such a request from a user of one of the Walmart ʼ213

 Services to watch a hosted video);

                b.     allocate a buffer at one of said plurality of HSs to cache at least a portion of

 said requested SM object (such as by inducing Akamai to allocate a local buffer to store portions

 of the stream as HLS or MPEG-DASH segments at the Akamai cache or edge servers, with

 knowledge that Akamai’s CDN will allocate such a buffer at one of the Akamai cache or edge

 servers to store portions of the stream as HLS or MPEG-DASH segments);

                c.     download said portion of said requested SM object to said requesting client,

 while concurrently retrieving a remaining portion of said requested SM object from one of another

 HS and said content server (such as the Akamai cache or edge server pre-fetching the next segment

 of video content by requesting the next HLS or MPEG-DASH segments in the stream from the




                                                 32
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 33 of 40 PageID #: 33




 datacenter cache, with knowledge that Akamai’s cache or edge servers will pre-fetch the next

 segment of video by requesting the next HLS or MPEG-DASH segment in the stream from the

 datacenter cache, and/or the Akamai cache or edge server receiving a byte range request in order

 to download a segment of a requested video stream to a client while concurrently downloading the

 next segments from another server); and

                d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

 data from said one of said plurality of helper servers to said one of said plurality of clients (such

 as providing alternate segments encoded at different data rates to the client to accommodate the

 current network conditions (e.g., the client’s current bandwidth), and then providing the requested

 alternate segment resulting in an adjusted data rate, with knowledge that the Akamai CDN will

 provide alternate segments encoded at different data rates to the client).

        142.    As a further example, Walmart intends for and induces Limelight to infringe claim

 16 to deliver the Walmart ’213 Services by using a method of reducing latency in a network having

 a content server which hosts SM objects (such as videos) which comprise a plurality of time-

 ordered segments (such as HLS or MPEG-DASH segments) for distribution over said network

 through a plurality of HSs (such as Limelight cache or edge servers) to a plurality of clients (such

 as users of the Walmart ’213 Services). Walmart further intends for and induces Limelight to:

                a.      receive a request for an SM object from one of said plurality of clients (such

 as a user of one of the Walmart ’213 Services requesting to watch a hosted video) at one of said

 plurality of helper servers (such as one of the Limelight cache or edge servers, with knowledge

 that Limelight’s cache or edge servers will receive such a request from a user of one of the Walmart

 ’213 Services to watch a hosted video);




                                                  33
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 34 of 40 PageID #: 34




                b.      allocate a buffer at one of said plurality of HSs to cache at least a portion of

 said requested SM object (such as by inducing Limelight to allocate a local buffer to store portions

 of the stream as HLS or MPEG-DASH segments at the Limelight cache or edge servers, with

 knowledge that Limelight’s CDN will allocate such a buffer at one of the Limelight cache or edge

 servers to store portions of the stream as HLS or MPEG-DASH segments);

                c.      download said portion of said requested SM object to said requesting client,

 while concurrently retrieving a remaining portion of said requested SM object from one of another

 HS and said content server (such as the Limelight cache or edge server pre-fetching the next

 segment of video content by requesting the next HLS or MPEG-DASH segments in the stream

 from the datacenter cache, with knowledge that Limelight’s cache or edge servers will pre-fetch

 the next segment of video by requesting the next HLS or MPEG-DASH segment in the stream

 from the datacenter cache, and/or the Limelight cache or edge server receiving a byte range request

 in order to download a segment of a requested video stream to a client while concurrently

 downloading the next segments from another server); and

                d.      adjust a data transfer rate at said one of said plurality of HSs for transferring

 data from said one of said plurality of helper servers to said one of said plurality of clients (such

 as providing alternate segments encoded at different data rates to the client to accommodate the

 current network conditions (e.g., the client’s current bandwidth), and then providing the requested

 alternate segment resulting in an adjusted data rate, with knowledge that the Limelight CDN will

 provide alternate segments encoded at different data rates to the client)

        143.    Sound View has been and continues to be damaged by Walmart’s infringement of

 the ’213 patent and is entitled to recover from Walmart the damages sustained by Sound View as

 a result of Walmart’s wrongful acts in an amount adequate to compensate Sound View for




                                                  34
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 35 of 40 PageID #: 35




 Walmart’s infringement subject to proof at trial.

           144.   In committing these acts of infringement, Walmart committed egregious

 misconduct including, for example, acting despite knowing that its actions constituted

 infringement of a valid patent, or recklessly disregarding the fact that its actions constituted an

 unjustifiably high risk of infringement of a valid and enforceable patent.

           145.   Walmart’s infringement of the ’213 patent was and is deliberate and willful,

 entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

 incurred in prosecuting this action under 35 U.S.C. § 285.

                                     COUNT FIVE
                            INFRINGEMENT OF THE ’456 PATENT

           146.   Sound View incorporates by reference the preceding paragraphs as if fully set forth

 herein.

           147.   The ’456 patent is valid and enforceable.

           148.   Walmart has used software known as Apache Hadoop YARN (“Yarn”) in its data

 systems. For example, Walmart’s use of Yarn has been openly advertised by Walmart and its

 employees, and includes, without limitation, usage on the Big Fast Data team at Walmart Labs

 (the “Walmart Yarn Services”).

           149.   Yarn is the architectural center of Hadoop that allows multiple data processing

 engines such as interactive SQL, real-time streaming, data science and batch processing to handle

 data stored in a single platform. Yarn provides resource management and a central platform to

 deliver consistent operations, security, and data governance tools across Hadoop clusters.

           150.   The fundamental idea of Yarn is to split up the functionalities of resource

 management and job scheduling into separate daemons, by having a global ResourceManager

 (“RM”) and per-application ApplicationMaster (“AM”). The RM is the ultimate authority that



                                                  35
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 36 of 40 PageID #: 36




 arbitrates resources among all the applications in the system. The per-application AM is, in effect,

 a framework specific library and is tasked with negotiating resources from the RM and working

 with the NodeManager(s) to execute and monitor the tasks. Yarn provides the ability to preempt

 certain applications in order to make room for other more time-sensitive or higher priority

 applications.

        151.     Within Yarn, the fundamental unit of scheduling is a queue. The capacity of each

 queue specifies the percentage of cluster resources that are available for applications submitted to

 the queue. Yarn uses a hierarchy of queues wherein each leaf (child) queue is tied to a single

 parent queue. Parent queues contain more parent queues or leaf queues but do not themselves

 accept any application submissions directly. Child queues live under a parent queue and accept

 applications.

        152.     A user may launch an application on Yarn using the YarnClient and

 ContainerLaunchContext APIs. New clients define all the information needed by the RM to launch

 the AM, which includes the application id, name, queue, and priority information.

 ContainerLaunchContext is used to define the container in which the AM will be launched and

 run. It defines all required information needed to run the application, including resources and

 environmental settings. ContainerLaunchContext includes resource requirements such as memory

 and vCores. Moreover, helper APIs convert values obtained from the environment into objects.

        153.     Additionally, Yarn’s Cluster Reservation Submit API can be used to submit

 reservations. When the reservation is made, the user can use the reservation-id used to submit the

 reservation to get access to the resources by specifying it as part of Cluster Submit Applications

 API. The Cluster Submit Applications Object includes a resource object, which includes memory

 and vCore requirements for each container.




                                                 36
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 37 of 40 PageID #: 37




        154.    Yarn’s RM includes a Fair Scheduler and Capacity Scheduler, which allow

 assigning guaranteed minimum shares to queues. When an API submits a reservation, it is

 validated by the RM, which returns a reservation ID and creates reservable queues. RM’s

 schedulers then provide containers, giving a user guaranteed access to the required resources, as

 identified by objects, in accordance with capacity and fairness sharing protocols.

        155.    Yarn’s Fair Scheduler and Capacity Scheduler guarantee minimum resource

 reservations, e.g., memory and/or vCores, to queues. If a queue’s minimum share is not satisfied,

 it will be offered available resources before any other queue under the same parent. Fair Scheduler

 uses hierarchical queues, such that queues are sibling queues when they have the same parent.

 Associated with each queue is a weight, which determines the amount of resources a queue

 deserves in relation to its sibling queues. This amount is known as Steady FairShare, which is

 calculated at the queue level. For the root queue, the Steady FairShare is equal to all the cluster’s

 resources. The Steady FairShare is calculated such that the minimum amount of resources

 associated with the parent queue is at least equal to the sum of the minimum resources associated

 with each of the parent’s children.

        156.    Walmart infringes and has infringed one or more claims of the ’456 patent under

 35 U.S.C. § 271(a), literally and/or under the doctrine of equivalents, by making, using, selling,

 and/or offering for sale in the United States, and/or importing into the United States, products

 and/or methods encompassed by those claims, including for example, by making, using, selling,

 offering for sale, and/or importing systems and platforms that include or use the Walmart Yarn

 Services.

        157.    On April 5, 2019, Sound View informed Walmart that its systems and applications

 infringe the ʼ456 patent. However, Walmart did not stop infringing.




                                                  37
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 38 of 40 PageID #: 38




         158.   For example, Walmart infringes at least claim 13 by using a method of ensuring a

 particular quality of service for an application in a computer system, the method comprising the

 steps of:

                a.      utilizing an application programming interface of an operating system to

 establish one or more quality of service guarantees that correspond to a reference to an object (such

 as the YarnClient, ContainerLaunchContext, and/or Cluster Reservation Submit APIs) ; and

                b.      providing a particular quality of service to a request in accordance with the

 one or more quality of service guarantees that correspond to one or more object references used in

 the request (such as through use of Yarn’s Fair Scheduler and/or Capacity Scheduler); and

                c.      wherein the quality of service guarantees comprise resource reservations,

 each specifying a portion of a resource set aside for exclusive use by one or more processes (such

 as memory, vCores, and/or queues); and

                d.      wherein the resource reservations are organized hierarchically such that

 each resource reservation r may have at most one parent and one or more siblings and children,

 and associated with r is a weight that specifies how r shares the resources of r’s parent with r’s

 siblings (such as the hierarchical queues used by Yarn’s Fair Scheduler and Capacity Scheduler);

 and

                e.      wherein associated with reach resource reservation r is a minimum amount

 of resources that r receives from its parent p, such that the minimum amount of resources

 associated with p is at least equal to the sum of the minimum amount of resources associated with

 each of p’s children (such as the Steady FairShare of resources).

         159.   Sound View has been damaged by Walmart’s infringement of the ’456 patent and

 is entitled to recover from Walmart the damages sustained by Sound View as a result of Walmart’s




                                                  38
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 39 of 40 PageID #: 39




 wrongful acts in an amount adequate to compensate Sound View for Walmart’s infringement

 subject to proof at trial.

         160.    In committing these acts of infringement, Walmart committed egregious

 misconduct including, for example, acting despite knowing that its actions constituted

 infringement of a valid patent, or recklessly disregarding the fact that its actions constituted an

 unjustifiably high risk of infringement of a valid and enforceable patent.

         161.    Walmart’s infringement of the ’456 patent was and is deliberate and willful,

 entitling Sound View to increased damages under 35 U.S.C. § 284 and to attorney fees and costs

 incurred in prosecuting this action under 35 U.S.C. § 285.

                                      RELIEF REQUESTED

         Wherefore, Sound View respectfully requests that this Court enter judgment against

 Walmart as follows:

         a)      that Walmart has infringed each of the Patents-in-Suit;

         b)      that Walmart’s infringement of the ʼ715, ʼ133, ʼ213, and ʼ456 patents is and/or has

 been willful;

         c)      that Sound View be awarded damages in accordance with 35 U.S.C. § 284,

 including treble damages and, if necessary to adequately compensate Sound View for Walmart’s

 infringement, an accounting;

         d)      that this case is exceptional under 35 U.S.C. § 285;

         e)      that Sound View be awarded the attorney’s fees, costs, and expenses that it incurs

 in prosecuting this action; and

         f)      that Sound View be awarded further relief at law or in equity as the Court deems

 just and proper.




                                                  39
Case 1:19-cv-00660-CFC-CJB Document 1 Filed 04/09/19 Page 40 of 40 PageID #: 40




                                DEMAND FOR JURY TRIAL

        Sound View demands a trial by jury on all claims and issues so triable.



 Dated: April 9, 2019                    By: /s/ John C. Phillips, Jr.

                                               PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                               HALL, P.A.
                                               John C. Phillips, Jr. (No. 110)
                                               Megan C. Haney (No. 5016)
                                               1200 North Broom Street
                                               Wilmington, DE 19806
                                               302-655-4200
                                               jcp@pgmhlaw.com
                                               mch@pgmhlaw.com

                                               Of Counsel:

                                               DESMARAIS LLP
                                               Alan S. Kellman
                                               Richard M. Cowell
                                               Edward Geist
                                               Kathryn Bi
                                               Carson Olsheski
                                               230 Park Avenue
                                               New York, NY 10169
                                               Tel: (212) 351-3400
                                               Fax: (212) 351-3401
                                               akellman@desmaraisllp.com
                                               rcowell@desmaraisllp.com
                                               egeist@desmaraisllp.com
                                               kbi@desmaraisllp.com
                                               colsheski@desmaraisllp.com

                                               Counsel for Plaintiff Sound View Innovations, LLC




                                                40
